Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1080
                       Lower Tribunal No. F08-8259
                          ________________


                       Pleadro Jermaine Scott,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Pleadro Jermaine Scott, in proper person.

      Ashley Moody, Attorney General, and Sonia Perez, Assistant
Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.